BRANNON, Judge,

(concurring):

In State v. Parkersburg Brewing Co., (45 S. E. 924), 53 W. Va. 591, this Court held that an indictment under the same statute involved in this case was bad in merely saying that the defendant sold liquor'contrary to law. The opinion by Judge MilleR in that case gives very satisfactory reasons for our decision in it, and, as we think, furnishes a vindication of the position of the majority of the Court in this ease, though the present is a bill in chancery and that was an indictment. The *114very same act under the same statute constitutes the same offense, public nuisance, and for it the statute gives two remedies, the one by indictment, under which three penalties may be imposed, fine and imprisonment and abatement of the nuisance, the other abatement of the nuisance, and the penalty under the chancery jurisdiction is very severe, as it closes a man’s business, deprives him of the use of his house for a certain purpose, and deprives him of a livelihood. We do not condemn the statute. We use these remarks about it only to show that the severity of the penalty calls for full, fair notice of the particular acts wherein the unlawful sale consists, because unlawful sale may be in many ways, sales without license, sales on Sunday, to infants, to habitual drunkards and other ways. Fair notice of the act making the offense is required by principles of criminal pleading. Besides, when the very same act is made the ground of penalty both on indictment and bill, why require the specification in the one case and not in the other ?
PRESIDENT PoeeeNBARGER and Judge Miller concur in this opinion.